Citation Nr: 0508545	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-08 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
back disability, and, if so, whether the claim may be 
granted.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to an increased evaluation for tinea 
versicolor, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1951 to March 1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The Board remanded the case to the RO in June 
2001.  

In a decision dated in May 2002, the Board determined that 
new and material evidence had been presented to reopen a 
claim of entitlement to service connection for hearing loss.  
In the same decision, it decided that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for back disability and 
denied an increased rating for the veteran's service-
connected tinea versicolor.  

The veteran appealed the May 2002 Board decision.  In an 
Order dated April 2003, the United States Court of Appeals 
for Veterans Claims (Court) vacated that part of the May 2002 
Board decision that: (1) determined that new and material 
evidence has not been presented to reopen a claim for service 
connection for back disability; and (2) denied and increased 
rating for tinea versicolor.  The Court remanded the matters 
for readjudication consistent the motion of the VA General 
Counsel, in which he said that remand to the Board was 
required because the May 2002 Board decision did not present 
sufficient reasons or bases to support its conclusion that VA 
provided the appellant with adequate notice of the 
information and evidence necessary to support his claims.  

In October 2003, the Board remanded the issue of entitlement 
to service connection for hearing loss for development and in 
November 2003 remanded the issues concerning back disability 
and tinea versicolor for compliance with the Court remand.  
All issues have now been returned to the Board.  

The issues of entitlement to service connection for back 
disability and entitlement to an increased rating for tinea 
versicolor are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims decided herein; 
he has been told what evidence VA would obtain and what he 
should submit, and relevant evidence necessary for an 
equitable disposition of the claims decided herein has been 
obtained.  

2.  In a decision dated in June 1975, the Board denied 
entitlement to service connection for back disability on the 
basis that there was no etiological relationship between the 
veteran's current back disability and his complaints of back 
pain in service.  

3.  Evidence added to the record since the June 1975 Board 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered to fairly decide the merits of the claim of 
entitlement to service connection for back disability.  

4.  Competent medical evidence relates the veteran's current 
bilateral hearing loss disability to noise exposure in 
service.  




CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  Bilateral defective hearing was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002); see 38 C.F.R. § 3.159 (2004)) eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  The Board has considered whether further 
development and notice is required under the VCAA with 
respect to the claims decided here.  The Board concludes that 
no useful purpose would be served by such action, and there 
is no harm to the veteran as this decision is favorable to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for a 
disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in a prior Board 
decision may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Amendments to 38 C.F.R. § 3.156(a) revised the standard for 
new and material evidence, but those amendments apply only to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug 29, 2001).  Because the veteran filed 
his current back disability claim in November 1999, 38 C.F.R. 
§ 3.156(a) as it was in effect prior to August 29, 2001, is 
applicable.  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Background and analysis

Back disability

The veteran is seeking service connection for back 
disability, and filed his current claim in November 1999.  In 
a decision dated in June 1975, the Board denied entitlement 
to service connection for back disability on the basis that 
there was no etiological relationship between the veteran's 
current back disability and his complaints of low back pain 
in service.  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

Evidence of record at the time of the Board's June 1975 
decision included the veteran's service medical records and 
records of post-service medical treatment.  The service 
medical records show the veteran complained of low back pain 
in July 1951, and back massage was prescribed.  While 
hospitalized for skin problems in November 1951, the veteran 
complained of an aching pain in his back.  X-rays at that 
time reportedly failed to reveal evidence of bone or joint 
pathology.  The veteran complained of back pain on multiple 
occasions in January 1952 and was referred to orthopedics 
with continuing complaints of back pain in February 1952.  
Examination at that time was negative.  While the veteran was 
hospitalized for skin problems in early November 1953, he 
received heat lamp treatment for his back.  Outpatient record 
entries in late November 1953 show complaints of backache and 
sore back.  Outpatient records show that in early March 1953, 
the veteran complained of pain in the lumbar region; the 
examiner reported that physical examination was negative.  On 
the same date in March 1954, the veteran underwent his 
separation examination at which the examiner described the 
veteran's spine as normal.  

Other evidence of record in June 1975 consisted of reports 
from Lafayette Hospital showing the veteran was hospitalized 
there in May 1954 with complaints of pain in the sacro-lumbar 
area after having lifted a chain package.  The diagnosis was 
muscular sprain due to exertion of force in the sacro-lumbar 
region.  He was also hospitalized at the Lafayette Hospital 
in April 1956.  At that time he reported that he felt a 
strong pain in the sacro-lumbar region when he fell from a 
cane truck and tried to hold himself.  Examination showed no 
evidence of external trauma, and the diagnosis was sacro-
lumbar ligaments stretched.  

Also of record in June 1975 was a VA hospital summary 
pertaining to hospitalization of the veteran from November 
1972 to December 1972 with complaints of radiating 
lumbosacral pain, which had started two weeks prior to 
admission when he lifted a heavy object.  The diagnoses at 
discharge were lumbosacral paravertebral myositis and 
herniated nucleus pulposus, L5-S1, left.  

As was noted above, in its June 1975 decision, the Board 
denied entitlement to service connection for back disability 
on the basis that there was no etiological relationship 
between the veteran's current back disability and his 
complaints of low back pain in service.  

The only evidence added to the record since June 1975 that 
pertains to the veteran's back is a July 2000 letter from a 
private physician, Alberto Abreu, M.D.  Dr. Abreu stated that 
the veteran was under his care from April 1992 to July 1994 
because of chronic back pain and right lower extremity pain, 
and the physician referred to a computed tomography (CT) 
scan, which he said reported herniated nucleus pulposus L4-
L5, right, and bulging L5-S1 disc annulus.  Dr. Abreu stated 
that the veteran had returned seeking further treatment in 
July 2000 and informed him that he had been injured in 
service when he was in basic training in June 1951 and had 
been treated at various military and VA clinics and hospitals 
between service and 1992 when he came to Dr. Abreu.  Dr. 
Abreu went on to say that if what the veteran told him, 
namely that he had been with back pain since his days on 
active duty and that he had been under treatment for his back 
pain during the interval years, there was reason to conclude 
that his present back pain, as well as his herniated disc, 
were more probably than not a consequence and direct cause of 
his original injury sustained during his basic training in 
the Army.  

The Board finds that the letter from Dr. Abreu is new and 
material evidence that serves to reopen the claim for service 
connection for back disability.  There is no other medical 
nexus opinion in the record, and the evidence is therefore 
new.  Further, this evidence bears substantially on the 
matter under consideration, that is, whether the veteran has 
current back disability, and, if so, whether it is related to 
service.  Assuming the credibility of the evidence, as is 
required in the assessment as to whether evidence is new and 
material, there is no doubt that the added evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim of entitlement to service connection for 
back disability.  The obvious conclusion is that the claim is 
reopened.  

Hearing loss

As noted earlier, in its May 2002 decision, the Board 
determined that new and material evidence had been presented 
to reopen a previously denied claim of entitlement to service 
connection for hearing loss.  In October 2003, the Board 
remanded the service connection claim for additional 
development, and it is now before the Board for further 
appellate consideration.  

The veteran is seeking service connection for bilateral 
defective hearing, which he contends is related to his 
exposure to artillery fire while he was in service in Korea.  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dbs) or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dbs or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Even though disabling hearing loss may not be demonstrated at 
separation from service, a veteran may nevertheless establish 
service connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).  Cf. 38 C.F.R. 
§ 3.385.

The veteran's service medical records show that at his 
service induction examination in March 1951, the examiner 
reported the veteran's hearing was 15/15 for whispered voice 
in the right and left ears and 15/15 for spoken voice in the 
right and left ears.  No audiometer readings were reported.  
At the service separation examination in March 1954, the 
examiner reported the veteran's hearing in the right ear was 
6/15 for whispered voice and 15/15 for spoken voice.  He 
reported the veteran's hearing in the left ear was 15/15 for 
whispered voice and 15/15 for spoken voice.  No audiometer 
readings were reported.  The examiner noted that the veteran 
claimed that his defective hearing in the right ear was 
secondary to acoustic trauma while in Korea from July 1952 to 
June 1953.  The veteran said he had difficulty only in 
whispered voice and had not had prior medical treatment.  It 
was stated that the condition was not progressive.  The 
diagnosis was defective hearing.  

At a VA examination in December 1967, entries for pure tone 
air conduction thresholds on a summary sheet were 5, 5 and 15 
dbs at 500, 1000, and 2000 Hz, respectively, for the right 
ear.  On the summary sheet, entries for pure tone thresholds 
for the left ear were 25, 20, and 25 dbs at the same 
respective frequencies.  On that sheet, the audiologist 
stated it was his impression that hearing was essentially 
within normal limits.  On the VA audiometric examination 
report of the same date in December 1967 air conduction 
thresholds reported for the right ear were 35, 25, 35, and 80 
dbs at 500, 1000, 2000, and 4000 Hz, respectively.  Air 
conduction thresholds reported for the left ear were 40, 30, 
45, and 45 dbs at the same respective frequencies.  On 
retesting, air conduction thresholds for the right ear were 
30, 15, 25, and 80 dbs at 500, 1000, 2000, and 4000 Hz, 
respectively, and for the left ear were 40, 30, 45, and 35 
dbs for the same respective frequencies.  

In support of his current hearing loss service connection 
claim, the veteran submitted private audiometric examination 
reports dated in June 1988, June 1999, and July 2000.  At the 
June 1999 examination, conducted at the Illinois Masonic 
Medical Center, the audiologist diagnosed the veteran as 
having moderate to severe sensorineural hearing loss in the 
left hear and severe to profound sensorineural loss in the 
right ear.  A private audiologist, Donald D. Hogan, Ph.D, 
conducted the June 1988 and July 2000 examinations.  His 
interpretation of test results at the June 1988 examination 
was bilateral, high frequency, sensory-neural hearing loss, 
precipitous in nature in the right ear and sloping in the 
left.  He noted that speech discrimination ability was quite 
poor.  

At the July 2000 examination, Dr. Hogan's report included 
data showing pure tone air conduction thresholds in the right 
ear were 55, 70, 105, 115, and 110 dbs at 500, 1000, 2000, 
3000, and 4000 Hz, respectively.  Pure tone air conduction 
thresholds in the left ear were 55, 65, 65, 70, and 65 dbs at 
the same respective frequencies.  Dr. Hogan's interpretation 
was bilateral, sensory-neural hearing loss of moderate 
severity in the left ear and severe in the right.  He stated 
that word recognition in quiet was better in the left ear, 
but was very poor bilaterally.  He said that relative to data 
obtained in 1988, hearing loss remained essentially 
unchanged, but word recognition had become significantly 
poorer.  Dr. Hogan said that military noise exposure had been 
identified as the most probable cause or at least a 
contributor to the veteran's hearing loss.  

At a VA ear disease medical examination in December 2004, the 
examiner said that on review of medial records, the veteran 
showed normal hearing in 1967, many years after his discharge 
from service.  On physical examination, the examiner found no 
active disease.  The diagnosis was bilateral sensorineural 
hearing loss.  

The record also includes the report of a VA audiology 
examination conducted on the same date in December 2004.  The 
audiologist reported that on review of the record, 
audiolgical test results of December 1967 indicated mild to 
severe loss in the right ear and mild to moderate loss in the 
left ear.  At the December 2000 examination, the veteran 
complained of progressive hearing loss since 1954 and claimed 
exposure to artillery noise exposure (heavy weapons) during 
the Korean conflict.  He did not report exposure to 
occupational or recreational noise.  On examination, right 
ear pure tone thresholds were 45, 60, 105, 105, and 105 dbs 
at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Left 
ear pure tone thresholds were 50, 70, 75, 85, and 80 dbs at 
the same respective frequencies.  Speech recognition testing 
in Spanish was 40 percent in the right ear and 68 percent in 
the left ear.  The diagnosis for the right ear was moderate 
to profound sensorineural hearing loss from 500 Hz to 4000 
Hz, with no measurable hearing at 2000 Hz and above; the 
diagnosis for the left ear was moderate to severe 
sensorineural hearing loss from 500 Hz to 4000 Hz.  The 
audiologist commented that language difficulties made the 
combined use of pure tone average and speech discrimination 
inappropriate.  

The evidence reflects that the veteran currently has a 
hearing loss  "disability" as defined by 38 C.F.R. § 3.385.  
The veteran has provided a credible history of exposure to 
artillery fire in service, and his service medical records 
confirm that he served in Korea from July 1952 to June 1953 
and was on the front lines during at least part of that time.  
The question is whether the veteran's current bilateral 
hearing loss "disability" is etiologically related to noise 
exposure in service.  

While measures of hearing loss available from the veteran's 
service separation examination showing values of 15/15 for 
spoken voice in each ear and 6/15 for whispered voice in the 
right ear and 15/15 for whispered voice in the left ear do 
not demonstrate a bilateral hearing loss "disability" at that 
time as defined by 38 C.F.R. § 3.385, the Court has held that 
a veteran may establish the required nexus between his 
current hearing loss disability and his term of military 
service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).  

The Board notes that the claim for service connection for 
bilateral hearing loss has previously been denied on the 
basis that defective hearing was not shown at the December 
1967 VA audiology examination.  The examiners who conducted 
the VA ear disease examination and the VA audiology 
examination in December 2004 each considered whether there 
was hearing loss shown at the 1967 examination.  While the VA 
ear disease examiner said that the veteran showed normal 
hearing in 1967, the VA audiologist stated audiological test 
results at the December 1967 examination indicated mild to 
severe hearing loss in the right ear and mild to moderate 
loss in the left ear.  The Board gives greater weight to the 
opinion of the audiologist who, by virtue of occupational 
specialty, certainly has experience in the interpretation of 
audiometric data, including that shown in the December 1967 
audiometric examination report.  

The only medical opinion as to the etiology of the veteran's 
current bilateral hearing loss is in favor of the claim.  
That opinion, provided by an audiologist with an advanced 
degree, serves as competent medical evidence, and is to the 
effect that the veteran's bilateral hearing loss is due to 
noise exposure in service.  As there is no evidence of noise 
exposure other than the veteran's account of artillery fire 
in Korea, which the Board finds credible, and as all 
audiometric examinations since service show bilateral hearing 
loss, the Board concludes that the veteran's bilateral 
hearing loss was incurred in service.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for back disability is 
reopened, and to that extent the appeal is granted.  

Service connection for bilateral hearing loss is granted.  


REMAND

Having determined that the claim for service connection for 
back disability is reopened, the Board must consider the 
claim on its merits.  It is the opinion of the Board that 
further development must be undertaken to fulfill VA's duty 
to assist the veteran in substantiating this claim.  

In this regard, the Board notes that in his July 2000 letter 
Dr. Abreu stated that the veteran had reported that prior to 
1992 he received treatment at various U.S. Army and/or 
Federal facilities such as VA clinics or hospitals.  While 
the record includes the VA hospital summary showing back 
treatment in 1972, there are no VA treatment records in the 
file dated between 1972 and 1992.  Any such relevant records 
should be obtained, as should any subsequent VA records that 
may be relevant to the claim.  The Board notes that the 
record does include some VA medical records dated in October 
2004, December 2004 and January 2005.  Those records show 
that in October 2004, the veteran's computerized problem list 
included sciatica, S1 radiculopathy by electromyography in 
1986, herniated disc L4-L5, lumbosacral neuritis, backache, 
and disc disease.  

Further, Dr. Abreu's treatment records, that is, those dated 
from April 1992 to July 1994 and beginning in July 2000 
should also be obtained.  In addition, Dr. Abreu referred to 
a CT scan involving the lumbar spine, performed in December 
1991, which was before he started treatment of the veteran.  
Action should be taken to obtain a copy of the report of that 
imaging study and any associated treatment records.  Finally, 
it is the opinion of the Board that a medical opinion as to 
the etiology of any current back disability, where the 
opinion is based on examination of the veteran and review of 
the complete record, would facilitate its decision.  In this 
regard, the veteran should be requested explicitly to provide 
any evidence in his possession that pertains to the claim.  

Also before the Board is the issue of entitlement to an 
increased rating for tinea versicolor.  Review of the record 
shows that the veteran was provided a VA examination 
pertaining to his tinea versicolor in January 2000.  The 
examination report template shows that with respect to the 
tinea versicolor the examiner was requested to specify what 
exposed areas are involved and how large they are.  While the 
examiner stated there was involvement of the neck, upper 
back, arms, forearms, and left chest, he did not report 
measurements or estimates of the size of the area involved, 
and the examination was inadequate in this regard.  

The Board observes that Diagnostic Codes 7805, 7806, 7817, 
and 7819 pertain to the skin.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7805, 7806, 7817, 7819 (2004).  In this 
regard, the Board notes that during the course of the appeal, 
the schedular criteria relative to skin disabilities were 
revised.  The new criteria have been in effect since August 
30, 2002.  67 Fed. Reg. 49,590- 49,599 (July 31, 2002).  In 
this case, the new regulatory criteria used for the 
evaluation of skin conditions have not yet been provided to 
the veteran.  In addition, given that VA must apply the old 
criteria prior to the effective date of the new regulation, 
the Board finds that the veteran should be specifically 
advised of the new and the old criteria for rating skin 
disabilities.  See 38 U.S.C.A. § 5110(g) (West 2002); see 
also Green v. Brown, 10 Vet. App. 111, 116-19 (1997) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Moreover, the veteran should be afforded a new VA 
examination that evaluates his symptomatology in terms 
pertinent to the rating criteria that were in effect when he 
filed his claim, as well as the rating criteria as amended 
during the pendency of his appeal.  See 67 Fed. Reg. 49,596-
99 (July 31, 2002).  In view of the change of rating criteria 
and the passage of more than five years since the veteran's 
last VA dermatology examination, this claim will be remanded 
for another examination and readjudication.  It is the 
opinion of the Board that an additional VA examination would 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the increased rating claim 
can be made.  38 C.F.R. §§ 3.326, 3.327 (2004). 

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should obtain and associate 
with the claims file VA medical records 
for the veteran, including but not 
limited to, outpatient records, 
consultation reports, report of 
electromyography and nerve conduction 
studies, reports of imaging studies 
(e.g., X-rays, computed tomography, and 
magnetic resonance imaging studies) as 
well as any hospital summaries dated from 
1972 to the present.  These should 
include records from the San Juan VA 
Medical Center as well as records from 
other VA medical facilities in Puerto 
Rico.  If necessary, action should be 
taken to obtain records that may have 
been retired.  All action taken to obtain 
the requested records should be 
documented in the claims file.  

2.  With appropriate authorization from 
the veteran, the AMC should attempt to 
obtain and associate with the claims file 
medical records for the veteran including 
the report of a CT scan dated in December 
1991 and treatment records dated from 
April 1992 to July 1994 and from July 
2000 to the present from Alberto Abreu, 
M.D., P.O. Box 9068 Ponce, Puerto Rico 
00732.  

The AMC should notify the veteran that he 
should provide any evidence in his 
possession that pertains to his claim for 
service connection for back disability or 
to his claim for an increased rating for 
his service-connected tinea versicolor.  

3.  Thereafter, the AMC should arrange 
for a VA orthopedic examination of the 
veteran to determine the nature and 
etiology of any current back disability.  
All indicated studies should be 
performed.  After examination of the 
veteran and review of the veteran's 
service medical records and post-service 
medical records, the examiner should be 
requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not (50 percent or 
higher probability) that any current back 
disability had its onset in service or is 
causally related to any incident of 
service.  The veteran's claims file must 
be made available to the examiner for 
review of pertinent documents and that it 
was reviewed should be noted in the 
examination report.  

4.  The AMC should also arrange for a VA 
dermatology examination of the veteran to 
determine the nature and extent of his 
service-connected tinea versicolor.  All 
necessary special studies or tests should 
be performed.  The examiner should 
describe the manifestations of the 
veteran's tinea versicolor in accordance 
with pertinent former and revised rating 
criteria for evaluation of the condition.  
Specifically, the examiner should address 
the following:

Regarding an active condition, pertinent 
to the former criteria, the examiner 
should comment upon the existence, and 
frequency (or extent, as appropriate) of 
exfoliation, exudation, itching, 
ulceration, and/or crustation; as well as 
whether the condition is markedly 
disfiguring, exceptionally repugnant, or 
results in systemic or nervous 
manifestations.  

Pertinent to the revised criteria, the 
examiner should address whether the 
veteran's tinea versicolor:

(a) affects 20 to 40 percent of the 
entire body or 20 to 40 percent of 
exposed areas affected, or has required 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period; or

(b) affects more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas is affected, or has 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the area(s) of the 
scars in terms of square inches or 
centimeters.  The examiner should also 
indicate whether such scars are 
superficial, unstable, poorly nourished, 
with repeated ulceration, painful on 
objective demonstration, and/or cause 
limitation of motion.  (A superficial 
scar is one not associated with 
underlying soft tissue damage, and an 
unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar.).  If 
there 


are any associated scars of the head, 
face, or neck, the examiner should also, 
consistent with the revised criteria, 
address the number of characteristics of 
disfigurement the scars have; whether 
such scars involve visible or palpable 
tissue loss; and/or whether such scars 
involves a gross distortion or asymmetry 
of one, two, or three or more feature(s) 
or paired features (nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, or lips).  The 
examiner should also indicate which, if 
any, of the following 8 characteristics 
of disfigurement are present: Scar 5 or 
more inches (13 or more centimeters 
(cm.)) in length.  Scar at least one-
quarter inch (0.6 cm.) wide at widest 
part.  Surface contour of scar elevated 
or depressed on palpation.  Scar adherent 
to underlying tissue.  Skin hypo-or 
hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.).  Underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  
The claims file must be made available to 
the examiner for review of pertinent 
documents and that it was available 
should be noted in the examination 
report.  

The AMC must notify the veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned 


examinations, documentation must be 
obtained showing that notice scheduling 
the examinations was sent to the 
veteran's last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  Thereafter, the AMC should review the 
record and assure that all required 
development has been completed to the 
extent possible, and the AMC should also 
ensure that the VA examination reports 
address all actions requested.  If they 
do not, they must be returned to the 
examiner(s) for corrective action.  

6.  Then, the AMC should adjudicate, on a 
de novo basis, the claim of entitlement 
to service connection for back 
disability.  The AMC should, in addition, 
readjudicate entitlement to an increased 
rating for tinea versicolor.  With 
respect to the increased rating claim, 
the AMC should consider, as appropriate, 
the newly enacted provisions of 38 C.F.R. 
§ 4.118, pertaining to the evaluation of 
skin conditions, as well as the prior 
rating criteria.  See 67 Fed. Reg. 
49,590-599 (July 31, 2002).  If the 
benefits sought on appeal are not 
granted, the AMC should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO, and, if the 
increased rating claim is not allowed, 
the supplemental statement of the case 
should notify the veteran of the revised 
rating criteria for skin conditions along 
with the effective date.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


